Case 21-10176-amc           Doc 36     Filed 05/18/21 Entered 05/18/21 20:52:59                  Desc Main
                                       Document     Page 1 of 2
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Heather A. Halldin
                                Debtor(s)                                          CHAPTER 13

Wilmington Trust, National Association not in its
individual capacity but solely as Owner Trustee of
OSAT Trust 2019-2
                                  Movant                                       NO. 21-10176 AMC
                vs.

Heather A. Halldin
                                Debtor(s)

Per Halldin                                                              11 U.S.C. Section 362 and 1301
                                Co-Debtor

William C. Miller Esq.
                                Trustee

       MOTION OF WILMINGTON TRUST, NATIONAL ASSOCIATION NOT IN ITS
        INDIVIDUAL CAPACITY BUT SOLELY AS OWNER TRUSTEE OF OSAT
                               TRUST 2019-2
                  FOR RELIEF FROM THE AUTOMATIC STAY
                       UNDER SECTION 362 AND 1301

           1.     Movant is Wilmington Trust, National Association not in its individual capacity but solely

 as Owner Trustee of OSAT Trust 2019-2.

           2.     Debtor(s) and Co-Debtor Per Halldin , are the owner(s) of the premises 13S Trooper Rd,

 Norristown, PA 19403, hereinafter referred to as the mortgaged premises.

           3.     Movant is the holder of a mortgage, original principal amount of $172,000.00 on the

 mortgaged premises that was executed by the Debtor, Heather A. Halldin and Co-Debtor, Per Halldin as co-

 mortgagors on July 26, 2004 . The mortgage has been assigned as follows:

           DLJ Mortgage Capital, Inc to Wilmington Trust, National Association not in its individual

 capacity but solely as Owner Trustee of OSAT Trust 2019-2 dated 03/16/2021; recording is pending with

 county.

           4.     William C. Miller Esq., is the Trustee appointed by the Court.

           5.     Co-Debtor, Per Halldin, who has not filed for Bankruptcy in this case, is liable on the

 mortgage loan secured by the aforesaid mortgage together with the Debtor, Heather A. Halldin.
Case 21-10176-amc            Doc 36      Filed 05/18/21 Entered 05/18/21 20:52:59                     Desc Main
                                         Document     Page 2 of 2
        6.       Select Portfolio Servicing, Inc. services the loan on the property referenced in this Motion

for Relief. In the event the automatic stay in this case is lifted/set aside, this case dismisses, and/or the debtor

obtains a discharge and a foreclosure action is commenced on the mortgaged property, the foreclosure will be

conducted in the name of Wilmington Trust, National Association not in its individual capacity but solely

as Owner Trustee of OSAT Trust 2019-2 . Said entity has the right to foreclose by virtue of being the owner

and holder of the note. The promissory note is either made payable to said entity or has been duly endorsed.

        7.       The commencement and/or continuation of the mortgage foreclosure proceedings by reason

of non-payment of monthly mortgage payments were stayed by the filing of a Chapter 13 Petition in

Bankruptcy by the Debtor(s).

        8.       As of April 15, 2021, the total payoff on the mortgage is $188,253.01.

        9.       Debtor(s) and Co-Debtor has failed to make the monthly post-petition mortgage payments in

the amount of $1,612.19 for the months of February 2021 through April 2021 as of April 15, 2021.

        10.      The total amount necessary to reinstate the loan post-petition is $4,836.57 as of April 15,

2021

        11.     Movant is entitled to relief from stay for cause.

        12.      This motion and the averments contained therein do not constitute a waiver by Movant of

its right to seek reimbursement of any amounts not included in this motion, including fees and costs, due

under the terms of the mortgage and applicable law.

        WHEREFORE, Movant prays that an Order be entered modifying the Stay and permitting Movant to

proceed with its mortgage foreclosure on the mortgaged premises, and to allow the Sheriff's Grantee to take

any legal action to enforce its right to possession of the mortgage premises. Further, Movant prays that an

Order be entered awarding Movant the costs of this suit, reasonable attorney's fees in accordance with the

mortgage document and current law together with interest.


                                                           /s/ Rebecca A. Solarz, Esq.
                                                           _________________________________
                                                           Rebecca A. Solarz, Esquire
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106-1532
                                                           Phone: (215) 627-1322 Fax: (215) 627-7734
                                                           Attorneys for Movant/Applicant
